Citation Nr: 0921616	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-31 699	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

In May 2006, the Veteran submitted a claim for entitlement to 
a total disability evaluation based on individual 
unemployability.  This claim has not yet been adjudicated by 
the RO, and is therefore referred to the RO for appropriate 
disposition.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although substantial development, to include a prior Board 
remand, has already taken place in this appeal, the Board 
finds that remand is again required because not all of the 
directives in the prior remand have been satisfied.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that 
RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance).  In its December 2005 
remand, the Board directed the RO to obtain a detailed VA 
examination addressing the severity of the Veteran's service-
connected posttraumatic stress disorder (PTSD).  Although the 
RO obtained a VA examination in January 2007, the examination 
report is not detailed and is inconsistent with the evidence 
of record.  

The January 2007 VA examiner did not adequately comment on 
the impact that the Veteran's PTSD has on his ordinary 
activities and his ability to obtain and maintain gainful 
employment, as directed by the December 2005 remand.  The VA 
examiner's finding that the Veteran lost only a couple of 
hours from work as a result of his PTSD is inconsistent with 
the evidence of record.  The Veteran reported on several 
occasions that he stopped working at the job that he held for 
more than 24 years as a result of his PTSD.  In various 
statements, a representative from the Veteran's union stated 
that the Veteran was placed on the light duty temporary 
hiring list, which is reserved for the elderly and disabled, 
as a result of his PTSD.  The union representative also 
reported that the Veteran held a steady job from May 1979 
through June 2003, that he left his job for personal and 
emotional reasons, and that the Veteran has been unable to 
secure any long-term job due to his PTSD.  Moreover, in a 
November 2006 letter, K.B., M.D. stated that the Veteran was 
not able to handle his work environment due to his problems 
with anxiety.  This evidence is directly at odds with the VA 
examiner's finding that the Veteran only lost a few hours 
from work.  Further, it is not clear whether the examiner 
meant that the Veteran lost a few hours from work each day 
due to his PTSD, or whether the Veteran lost a few hours 
overall as a result of his PTSD.  Thus, the Board finds that 
the January 2007 VA examination report is inadequate.  As the 
disability picture presented by the January 2007 VA examiner 
fails to present a thorough and detailed picture of the 
Veteran's level of disability and is at odds with the 
competent evidence of record, the examination report does not 
comply with the directives in the Board's October 2005 
remand.  Accordingly, a new, thorough, and detailed 
examination regarding the current severity of the Veteran's 
PTSD, and specifically addressing the impact of the Veteran's 
PTSD on his ability to work, is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this Remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the Veteran's psychological, 
social, and occupational functioning.  In 
reviewing the record, the examiner's 
attention is called to the Veteran's 
assertions regarding employment, the 
private medical records, the prior VA 
treatment records, and the prior VA 
examination report discussed above.  The 
examiner must comment on the impact that 
the Veteran's PTSD has on his ordinary 
activities and must also provide an 
opinion as to whether the Veteran's PTSD 
renders him unable to obtain, retain, or 
maintain gainful employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  The RO must also consider 
whether an increased evaluation is 
warranted for the Veteran's PTSD on an 
extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2008).  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




